October 12, 2012 Via EDGAR (Correspondence) U.S. Securities and Exchange Commission Division of Corporate Finance treet, N.E. Washington, D.C. 20549 Attention: Ms. Stephanie J. Ciboroski, Senior Assistant Chief Accountant Re: CORPBANCA Form 20-F for the Fiscal Year Ended December 31, 2011 Filed April 30, 2012 Form 20-F/A for the Fiscal Year Ended December 31, 2011 Filed May 16, 2012 File No. 001-32305 Dear Ms. Ciboroski: We are submitting this letter in response to the written comments sent by the staff (the “Staff”) of the United States Securities and Exchange Commission (the “SEC”) contained in your letter dated September 6, 2012 (the “Comment Letter”) in connection with the annual report on Form 20-F for the fiscal year ended December 31, 2011 (No. 001-32305) and Amendment No. 1 on Form 20-F/A for the fiscal year ended December 31, 2011 (No. 001-32305)(collectively, the “Form 20-F”) filed by Corpbanca (“Corpbanca”) with the SEC on April 30, 2012 and May 16, 2012, respectively. As per your phone conversation with our counsel, we confirm that we will file our detailed response to the Comment Letter with the SEC on or before Friday, October 19, 2012.Thank you for agreeing to further extend the time required to file the Company’s response. The Company acknowledges that: · the Company is responsible for the adequacy and accuracy of the disclosure in Form 20-F; · Staff comments or changes to disclosure in response to Staff comments do not foreclose the SEC from taking any action with respect to Form 20-F; and · the Company may not assert Staff comments as a defense in any proceeding initiated by the SEC or any person under the federal securities laws of the United States. * Page 2 Please direct any questions concerning this response to the undersigned at Rosario Norte 660, 10th floor, Las Condes, Santiago - Chile. Yours truly, /s/ Eugenio Gigogne Eugenio Gigogne Chief Financial Officer Tel: 562-660-2351 eugenio.gigogne@corpbanca.cl c.c.Ms. Lindsay McCord Ms. Angela Connell Mr. Howard M. Kleinman Dechert LLP Tel. 212-698-3567 howard.kleinman@dechert.com
